Citation Nr: 1205904	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




REMAND

The Veteran served on active duty from August 1987 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision.  The Veteran appeared at a video-conference hearing before the Board in September 2010.  (At that time, the Veteran withdrew from appeal, claims for higher ratings for hearing loss and tinnitus.)

When the Veteran appeared for the 2010 hearing, the Veteran's representative indicated that a July 15, 2010, letter from a Dr. L. H. Lafond would be forwarded directly to the Board.  The letter does not now appear in the claims file, yet it appears from the testimony and argument provided at the hearing that Dr. Lafond's letter is pertinent to the Veteran's claims.  Because the Veteran's representative specifically indicated that the Veteran did not desire to waive consideration of Dr. Lafond's letter by the agency of original jurisdiction (AOJ), a remand is required.  This letter should be obtained and the claim re-adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide a copy of the July 15, 2010 letter from Dr. L. H. Lafond.  The Veteran should also be asked to provide authorization for release of all treatment and evaluation reports prepared by Dr. Lafond, as well as for any other treatment provider who has seen the Veteran for his foot or low back since military service.  The AOJ should obtain all identified records, including those from Dr. Lafond.

2.  The AOJ should undertake any additional development deemed necessary in light of the evidence obtained pursuant to the action taken above.  Thereafter, the Veteran's claim of service connection for a right foot disability and a lumbar strain should be re-adjudicated.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond to the supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

